—Appeal by the defendant from a judgment of the County Court, Dutchess County (Hayes, J.), rendered February 7, 2001, convicting him of criminal possession of a controlled substance in the second degree and criminal possession of a weapon in the third degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant has not preserved for appellate review his contention regarding the validity of his plea, as he did not move to withdraw his plea of guilty or to vacate the judgment of conviction (see, People v Claudio, 64 NY2d 858). In any event, his contention is without merit (see, People v Leo, 255 AD2d 458).
The sentence imposed was not excessive (see, People v Kazepis, 101 AD2d 816).
The defendant’s remaining contention is unpreserved for appellate review and, in any event, without merit (see, People v Ford, 86 NY2d 397; People v Leo, supra). Altman, J.P., Smith, Krausman, McGinity and Cozier, JJ., concur.